        Case 1:18-cv-01679-TCW Document 70 Filed 12/19/18 Page 1 of 1




       In the United States Court of Federal Claims
   Nos. 18-1679C, 18-1758C, 18-1786C, 18-1813C, 18-1824C, 18-1852C, 18-1853C
                                  (consolidated)

                               (Filed: December 19, 2018)

************************************** *
                                       *
NAVIENT SOLUTIONS, LLC, et al.,        *
                                       *
                    Plaintiff,         *
                                       *
 v.                                    *
                                       *
THE UNITED STATES,                     *
                                       *
                    Defendant,         *
                                       *
************************************** *

                                        ORDER

        On December 18, 2018, Plaintiff FMS Investment Corp. filed a motion for leave to
file a motion for a temporary restraining order and preliminary injunction. For good cause
shown, the motion is GRANTED.

       FMS is hereby ordered to re-file the motion for a temporary restraining order and
preliminary injunction.

      Given the urgent nature of FMS’s motion, the Government is hereby ordered to
respond to FMS by December 20, 2018, at 5 PM EST.

      IT IS SO ORDERED.

                                                       s/ Thomas C. Wheeler
                                                       THOMAS C. WHEELER
                                                       Judge
